                       Case 4:14-cr-00114-DPM Document 880 Filed 06/03/20 Page 1 of 6
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations                                                             FILED
                                                                                                                         EAs-#:.-N.N~STRICT COURT
                        Sheet I                                                                                                      15
                                                                                                                                    _.TR/CI
                                                                                                                                       .    ABK• PII,!, s

                                      UNITED STATES DISTRICT COURT                                                              OB2d20
                                                                                                                             ~JUN
                                                                                                                   JAMES   cC Dul,
                                                          Eastern District of Arkansas                             B y : _ ~ C K , CLERK

            UNITED ST A TES OF AMERICA                                  ~   JUDGMENT IN A CRIMINAL CASE                                         DEPCLERK


                                 V.                                     )   (For Revocation of Probation or Supervised Release)
                                                                        )
                 Bradley Frank Covington                                )
                                                                        )   Case No. 4:14-cr-114-DPM-10
                                                                        )   USM No. 28797-009
                                                                        ~   Charles Daniel Hancock
                                                                                                      Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)              Mand., Std. & Spec.              of the term of supervision.
D   was found in violation of condition(s) count(s)                                 .... after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                                    Violation Ended
1--3 (Mand., Std. 7            Using a controlled substance and failing to comply with drug

            & Spec.)                       testing, a Grade C Violation                                              04/09/2020

4 (Std.2)                        Failing to report as directed, a Grade C Violation                                  03/31/2020

                                                                  (continued)

       The defendant is sentenced as provided in pages 2 through _ _6 __ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untn all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa\d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 4528                                                       05/29/2020
                                                                                                Date oflmposition of Judgment
Defendant's Year of Birth:            1985

City and State of Defendant's Residence:                                                                Signature of Judge
_Paragpuld, _A_R______________
                                                                            D.P. Marshall Jr.                        United States District Judge
                                                                                                      Name and Title of Judge


                                                                                          3
                                                                                                                  Date
                    Case 4:14-cr-00114-DPM Document 880 Filed 06/03/20 Page 2 of 6
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet IA

                                                                                             .Judgment-Page   __ 2    of
DEFENDANT: Bradley Frank Covington
CASE NUMBER: 4:14-cr-114-DPM-10

                                                   ADDITIONAL VIOLATIONS

                                                                                                                     Violation
Violation Number                Nature of Violation                                                                  Concluded
5 (Std. 7)                      Failing to notify the probation officer before a change in

                                           residence, a Grade C Violation                                            12/01/2019
                   Case 4:14-cr-00114-DPM Document 880 Filed 06/03/20 Page 3 of 6
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                                 .I udgmcnt -              Page                  3   of   6
DEFENDANT: Bradley Frank Covington
CASE NUMBER: 4:14-cr-114-DPM-10


                                                             IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
2 months.




     ~ The court makes the following recommendations to the Bureau of Prisons:

that Covington serve the remainder of his sentence in the Greene County Detention Center.




     ~ The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:
         •    at   --------- •                        a.m.      •    p.m.    on
         •    as notified by the United States Marshal.

     •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •    before 2 p.m. on
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                    to

at
     - - - - - - - - - - - - - - - with a certified copy of this judgment.



                                                                                            UNITED STATES MARSHAL


                                                                            By                ··---------···"· -·---·-··-·-········----·······
                                                                                         DEPUTY UNITED STATES MARSHAL
                     Case 4:14-cr-00114-DPM Document 880 Filed 06/03/20 Page 4 of 6
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet 3 - Supervised Release
                                                                                                     Judgment-Page   ~A      of
DEFENDANT: Bradley Frank Covington
CASE NUMBER: 4:14-cr-114-DPM-10
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

     three years and nine months.




                                                    MANDATORY CONDITIONS
1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 •    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                      substance abuse. (check if applicable)
4.      •   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check !f'applicable)
5.      l!f You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable/
6.      •   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.      •   You must participate in an approved program for domestic violence. (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                   Case 4:14-cr-00114-DPM Document 880 Filed 06/03/20 Page 5 of 6
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A- Supervised Release
                                                                                                  Judgment-Page     .   5__   of   .. EL__
DEFENDANT: Bradley Frank Covington
CASE NUMBER: 4:14-cr-114-DPM-10

                                   STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
       your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
       different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
       and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
       from the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. lfyou plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. lfyou do not have full-time employment you must try to find full-time employment, unless the probation
       officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
       or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
       probation otlicer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware ofa change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
       pennission of the probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
       may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
       contact the person and confinn that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Overvie1v <?/Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                           Date
                     Case 4:14-cr-00114-DPM Document 880 Filed 06/03/20 Page 6 of 6
  i\O 245D (Rev 09/19)   Judgment in a Criminal Case for Revocations
                         Sheet 3D - Supervised Release
                                                                                         Judgment-Page    6_   of      6
  DEFENDANT: Bradley Frank Covington
  CASE NUMBER: 4:14-cr-114-DPM-10

                                        SPECIAL CONDITIONS OF SUPERVISION
S1) Covington must spend at least the first thirty days after release in inpatient drug treatment. After completing inpatient
treatment, Covington must spend at least thirty days in chemical-free living.

S2) Covington must participate, under the guidance and supervision of the probation officer, in a substance-abuse
treatment program, which must include regular and random drug testing, and may include outpatient counseling,
residential treatment, recovery meetings, or some combination of those options.
